Title: From George Washington to John Marsden Pintard, 18 November 1785
From: Washington, George
To: Pintard, John Marsden



Sir,
Mount Vernon 18th Novr 1785.

I have had the honor to receive your favor of the 19th of August from Madeira, accompanied by a box of Citron, Lemons & Onions; for which I pray you to accept my grateful thanks. If a favourable opportunity should offer directly to this river, at a proper season of the year, you would encrease the obligation you have already laid me under, by sending me a few slips of the vines of your best eating Grape; and a young fig tree or two.
From my esteem for your father, & the good opinion I have always heard expressed of you, it gives me pleasure to learn that you are appointed by Congress Commercial Agent for the United States at the island of Madeira & Porto Santo, & I wish you may long continue in the Office to the mutual satisfaction of yourself & employers. I am Sir, Yr mo: Obt hble Servt

Geo: Washington

